                 Case 2:19-cr-00148-JCC Document 58 Filed 10/05/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0148-JCC
10                             Plaintiff,                    ORDER
11          v.

12   PARK HUNG QUAN,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to proceed with
16   sentencing by video hearing (Dkt. No. 54). Having thoroughly considered the briefing and the
17   relevant record, the Court GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          On June 12, 2020, Mr. Quan pleaded guilty to an indictment charging him with one count
20   of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g). (Dkt. Nos. 44, 46, 50.) He
21   has been detained at the Federal Detention Center in SeaTac since his arrest. (See Dkt. Nos. 1,
22   13, 54.) After Mr. Quan entered his guilty plea, he was diagnosed with cancer and advised to
23   start treatment as soon as practicable. (Dkt. No. 54 at 3.) His sentencing hearing was originally
24   scheduled for September 8, 2020. (Dkt. No. 46.) But because of serious health and safety
25   concerns related to the COVID-19 pandemic, the Court continued sentencing to October 13,
26   2020. (Dkt. No. 51.) By order of Chief Judge Ricardo S. Martinez, all criminal in-person


     ORDER
     CR19-0148-JCC
     PAGE - 1
                Case 2:19-cr-00148-JCC Document 58 Filed 10/05/20 Page 2 of 2




 1   hearings scheduled to occur before January 1, 2021, have been continued pending the order of an

 2   individual judge. See W.D. Wash., General Order No. 15-20 at 2 (Oct. 2, 2020). To avoid further

 3   delays and to facilitate Mr. Quan’s placement at a Bureau of Prisons’ medical facility, the parties

 4   move for sentencing to proceed on October 13, 2020 by video hearing. (Dkt. No. 54 at 3.) Mr.

 5   Quan consents and has filed a waiver of in-person appearance. (Dkt. No. 55.)

 6   II.     DISCUSSION

 7           Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a

 8   felony sentencing hearing by video conference if the Court finds that the sentencing cannot be

 9   further delayed without serious harm to the interests of justice. See W.D. Wash., General Order

10   No. 14-20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Given his need for time-sensitive medical

11   treatment, Mr. Quan has a strong interest in the speedy resolution of his sentencing. The Court

12   FINDS that Defendant’s sentencing cannot be further delayed without serious harm to the

13   interests of justice.

14   III.    CONCLUSION

15           For the foregoing reasons, the Court GRANTS the parties’ stipulated motion to proceed

16   with sentencing by video hearing (Dkt. No. 54).

17           DATED this 5th day of October 2020.




                                                          A
18
19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR19-0148-JCC
     PAGE - 2
